EXHIBIT 10.1

EMTUCK, LLC

As of April 18, 2006

Power Efficiency Corporation

3960 Howard Hughes Parkway

Suite 460

Las Vegas, NV 89109

 

  Re: Interim Debt Financing

Ladies and Gentlemen:

In accordance with our discussions with Power Efficiency Corporation (the
“Company”), EMTUCK, LLC, a Nevada limited liability company (the “Lender”),
hereby agrees to make term loans (the “Loans”) to the Company in the aggregate
principal amount of $1,000,000 (the “Base Commitment”), subject to increase up
to $1,500,000 if the Lender makes available such increased amount of up to
$500,000 (the “Additional Commitment,” and the Base Commitment and the
Additional Commitment being herein collectively called the “Total Commitment”)
available to the Company on or before May 31, 2006, on the following terms and
conditions and any additional conditions set forth in the Notes (as hereinafter
defined):

1. Terms of Loans. The Company shall borrow the aggregate principal amount of
the Base Commitment in multiple borrowings, in each case not to exceed $200,000
(each such borrowing herein called a “Base Loan”), and, if made available, may
borrow the amount of the Additional Commitment, up to the amount of the Total
Commitment, each such borrowing being herein called an “Additional Loan,” and
the Base Loans and the Additional Loans being herein sometimes collectively
called the “Loans”), in the case of the first Base Loan, on a closing date on or
as soon as practicable after execution of this Agreement, and in the case of
subsequent Loans, on five (5) days prior written notice to the Lender; each Loan
shall be due and payable on the date which is nine (9) months from the date the
first Base Loan is advanced, shall bear interest on the unpaid principal amount
thereof, payable quarterly as set forth in the Note, at a fixed rate equal to
the prime rate of Bank of America as published in The Wall Street Journal as in
effect on the date of the first Base Loan plus three percent (3%), shall be
convertible into equity securities of the Company as provided in paragraph 2 of
this Agreement, and shall have such other terms as are set forth herein or in
the Notes. The Base Loans and the Additional Loans shall each be evidenced by a
single promissory note of the Company dated the date of the first Base Loan or
Additional Loan, as applicable, in the form of Exhibit A attached (a “Note,” and
collectively, the “Notes”) and shall be secured as provided in the Notes.

2. Conversion Right. In the event the Company, while any amount of the Loans are
outstanding, offers any equity securities to third parties (excluding issuances
to officers, directors, employees, consultants or advisors pursuant to stock
option or restricted stock purchase plans approved by the Board of Directors of
the Company which are issued at fair market value at the time of issuance, and
also excluding issuances of Common Stock on the exercise of currently
outstanding warrants), the Company will use its best efforts to afford Lender
the right, at the Lender’s sole option, to participate in such equity financing
by converting the aggregate principal amount of the Loans outstanding into
equity issuable in such financing on the same terms as such equity is offered to
such third parties.

3. Warrants. On the applicable Closing Dates of the first Base Loan and the
first Additional Loan, the Company will issue to the Lender (or at the Lender’s
designation in its discretion to the individual members of the Lender or their
affiliates) Warrants allowing the Lender to purchase, subject to vesting of the
exercisability of the Warrants in accordance with Schedule X attached to this
Agreement, at any time prior to the fifth anniversary following such Closing
Date, and at the Lender’s sole and absolute discretion, a number of shares of
Common Stock of the Company equal to a sum obtained by dividing 50% of the
aggregate principal amount of the applicable Loans by the Warrant Exercise Price
(as defined below), at a price (the “Warrant Exercise Price”) equal to the 5-day
average of the closing bid price of shares of Common Stock of the Company on the
OTC Bulletin Board prior to the applicable Closing Date; provided that the
Warrant Exercise Price shall not be less than twenty cents ($0.20) per share.
The



--------------------------------------------------------------------------------

Warrants shall provide for “cashless exercise” by the Lender by use of shares
issuable on exercise. If after the date of the issuance of the Warrants the
Company files a registration statement under the Securities Act of 1933, or
amends an existing registration statement, in either case the Company will use
its best efforts to include the shares issuable on exercise of the Warrants in
such registration statement or amended registration statement.

4. Consent of Pali Capital Noteholders. As a condition precedent to the Loans,
the Company shall have received the requisite consent of the holders of those
certain promissory notes bearing interest at 15% per annum of the Company in the
aggregate principal amount of $1,464,806 due October 26, 2006, and $125,000 due
February 24, 2007 (the “Pali Notes”) to the provision of security for the Loans
in the form of a second lien subordinate to the lien securing the Pali Notes as
provided in the Notes.

5. Securities Law Compliance. The Lender confirms that it is an “accredited
investor” as defined in Regulation D promulgated under the Securities Act of
1933, as amended (the “1933 Act”), and that in order to comply with the
requirements of Section 4(2) of the 1933 Act and any applicable state securities
or blue sky laws the Lender represents and warrants that it is acquiring the
Notes and the Warrants for investment purposes only and not with a view to the
resale or distribution thereof.

6. Company Action. This transaction shall have been approved by the requisite
vote of members of the Board of Directors of the Company who are independent of
any affiliate of the Lender.

[Signature page follows]



--------------------------------------------------------------------------------

If the foregoing sets forth our understanding, please indicate your agreement by
signing and returning the enclosed copy of this letter.

 

Very truly yours,

EMTUCK, LLC

By:            

Name:

      

Title:

    

 

Agreed to and accepted as of the

         day of April, 2006:

POWER EFFICIENCY CORPORATION

By:            

Name:

      

Title:

    



--------------------------------------------------------------------------------

SCHEDULE X

EXERCISABILITY OF THE WARRANTS

 

IMMEDIATELY VESTED

  

SUBSEQUENT VESTING

70% of the Warrants issued at the applicable Closing Date.    The remaining 30%
of the Warrants shall vest in equal monthly increments in each month during
which the Base Loans or the Additional Loans, as applicable, are outstanding.